Title: From Alexander Hamilton to Benjamin Walker, 7 July 1794
From: Hamilton, Alexander
To: Walker, Benjamin


Philadelphia, July 7, 1794. “I wrote to you some little time since to know whether it would be convenient to you (⟨sub⟩stituting a careful deputy in your absence) to make a tour of the different custom houses in the UStates—to inspect the manner of carrying on business at each; in order to a Report to the Treasury. For this purpose a reasonable allowance per diem would be made say of Five Dollars.…”
